Title: To Thomas Jefferson from Thomas Mann Randolph, 26 January 1805
From: Randolph, Thomas Mann
To: Jefferson, Thomas


                  
                     Dear Sir,
                     Edgehill Jany. 26. 05.
                  
                  I am sorry I cannot inform you of Marthas perfect recovery. She caught cold soon after she got through her severe illness and has been much kept back by it in the recovery of her appetite strength & flesh. She had a pain in the heart somedays but that has now left her except now & then for a few minutes together and then but slight. She is very thin & looks badly at present yet there is not the smallest doubt I think of her recovering quickly if her spirits can be kept up & no mismanagement of herself should happen. Both of these I could answer for if I dared remain with her but I have been so much importuned to return by men who can mean nothing but friendship that I am not my own master. The roads & weather render her coming on with me impossible. It is the hardest struggle I ever underwent to leave her, yet I must do it: indeed the regret I feel at having ever consented to be separated from her is so severe that it does not admit of any increase of painfull sentiment on that hand. I am certain she would have missed this late illness if I had been with her for it was brought on by imprudencies which would have alarmed me in time to have averted it. The children are all in perfect health: in short nothing wanting but her restoration to her usual health which without accident Spring will bring about to render us the happiest family in the world.
                  With affectionate attachment Yr &c.
                  
                     Th: M. Randolph 
                     
                  
               